Exhibit 10.23

NCI BUILDING SYSTEMS, INC.

DEFERRED COMPENSATION PLAN

(Amended and Restated effective January 1, 2007)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page

ARTICLE 1

    

Definitions

   1

ARTICLE 2

    

Selection, Enrollment, Eligibility

   8

2.1

    

Selection by Committee

   8

2.2

    

Enrollment and Eligibility Requirements; Commencement of Participation

   8

ARTICLE 3

    

Deferral Commitments/Company Contribution Amounts/Company Restoration Matching
Amounts/Vesting/Crediting/Taxes

   9

3.1

    

Minimum Deferrals

   9

3.2

    

Maximum Deferral

   9

3.3

    

Election to Defer; Effect of Election Form

   9

3.4

    

Withholding and Crediting of Annual Deferral Amounts

   11

3.5

    

Company Contribution Amount

   11

3.6

    

Company Restoration Matching Amount

   12

3.7

    

Crediting of Amounts after Benefit Distribution

   12

3.8

    

Vesting

   12

3.9

    

Crediting/Debiting of Account Balances

   14

3.10

    

FICA and Other Taxes

   15

ARTICLE 4

    

Scheduled Distribution; Unforeseeable Emergencies

   16

4.1

    

Scheduled Distribution

   16

4.2

    

Postponing Scheduled Distributions

   16

4.3

    

Other Benefits Take Precedence Over Scheduled Distributions

   17

4.4

    

Unforeseeable Emergencies

   17

ARTICLE 5

    

Change In Control Benefit

   18

5.1

    

Change in Control Benefit

   18

5.2

    

Payment of Change in Control Benefit

   18

ARTICLE 6

    

Retirement Benefit

   18

6.1

    

Retirement Benefit

   18

6.2

    

Payment of Retirement Benefit

   18

ARTICLE 7

    

Termination Benefit

   19

7.1

    

Termination Benefit

   19

7.2

    

Payment of Termination Benefit

   19

 

-i-



--------------------------------------------------------------------------------

ARTICLE 8

    

Disability Benefit

   19

8.1

    

Disability Benefit

   19

8.2

    

Payment of Disability Benefit

   19

ARTICLE 9

    

Death Benefit

   20

9.1

    

Death Benefit

   20

9.2

    

Payment of Death Benefit

   20

ARTICLE 10

    

Beneficiary Designation

   20

10.1

    

Beneficiary

   20

10.2

    

Beneficiary Designation

   20

10.3

    

Acknowledgement

   20

10.4

    

No Beneficiary Designation

   20

10.5

    

Doubt as to Beneficiary

   20

10.6

    

Discharge of Obligations

   21

ARTICLE 11

    

Leave of Absence

   21

11.1

    

Paid Leave of Absence

   21

11.2

    

Unpaid Leave of Absence

   21

11.3

    

Leaves Resulting in Separation from Service

   21

ARTICLE 12

    

Termination of Plan, Amendment or Modification

   22

12.1

    

Termination of Plan

   22

12.2

    

Amendment

   22

12.3

    

Plan Agreement

   23

12.4

    

Effect of Payment

   23

ARTICLE 13

    

Administration

   23

13.1

    

Administrator Duties

   23

13.2

    

Administration Upon Change In Control

   23

13.3

    

Agents

   24

13.4

    

Binding Effect of Decisions

   24

13.5

    

Indemnity of Administrator

   24

13.6

    

Employer Information

   24

ARTICLE 14

    

Other Benefits and Agreements

   24

14.1

    

Coordination with Other Benefits

   24

 

-ii-



--------------------------------------------------------------------------------

ARTICLE 15

    

Claims Procedures

   24

15.1

    

Presentation of Claim

   24

15.2

    

Notification of Decision

   25

15.3

    

Review of a Denied Claim

   25

15.4

    

Decision on Review

   26

15.5

    

Legal Action

   26

ARTICLE 16

    

Trust

   26

16.1

    

Establishment of the Trust

   26

16.2

    

Interrelationship of the Plan and the Trust

   26

16.3

    

Distributions From the Trust

   27

ARTICLE 17

    

Miscellaneous

   27

17.1

    

Status of Plan

   27

17.2

    

Unsecured General Creditor

   27

17.3

    

Employer’s Liability

   27

17.4

    

Nonassignability

   27

17.5

    

Not a Contract of Employment

   28

17.6

    

Furnishing Information

   28

17.7

    

Terms

   28

17.8

    

Captions

   28

17.9

    

Governing Law

   28

17.10

    

Notice

   28

17.11

    

Successors

   29

17.12

    

Spouse’s Interest

   29

17.13

    

Validity

   29

17.14

    

Incompetent

   29

17.15

    

Court Order

   29

17.16

    

Distribution in the Event of Income Inclusion Under 409A

   29

17.17

    

Deduction Limitation on Benefit Payments

   30

17.18

    

Insurance

   30

17.19

    

Limitation of Rights

   30

 

-iii-



--------------------------------------------------------------------------------

NCI BUILDING SYSTEMS, INC.

DEFERRED COMPENSATION PLAN

(Amended and Restated effective January 1, 2007)

Purpose

The purpose of this Plan is to provide specified benefits to Directors and a
select group of management or highly compensated Employees who contribute
materially to the continued growth, development and future business success of
NCI Building Systems, Inc., a Delaware corporation, and its subsidiaries, if
any, that sponsor this Plan. This Plan shall be unfunded for tax purposes and
for purposes of Title I of ERISA.

This Plan, which was originally effective December 8, 2005, shall be amended and
restated effective as of January 1, 2007. The terms of the Plan, as amended,
shall govern all amounts accrued under the Plan. The Plan is intended to comply
with all applicable law, including Code Section 409A and related Treasury
guidance and Regulations, and shall be operated and interpreted in accordance
with this intention. Consistent with the foregoing, and in order to transition
to the provisions of the Plan, as amended, as well as to the requirements of
Code Section 409A and related Treasury guidance and Regulations, the
Administrator has utilized or will make available to Participants certain
transition relief described more fully in Appendix A of this Plan.

ARTICLE 1

Definitions

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

 

1.1 “Account Balance” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the sum of the Participant’s Annual Accounts.
The Account Balance shall be a bookkeeping entry only and shall be utilized
solely as a device for the measurement and determination of the amounts to be
paid to a Participant, or his or her designated Beneficiary, pursuant to this
Plan.

 

1.2 “Administrative Committee” shall mean the Administrative Committee appointed
by the Committee or the Board of Directors of the Company to assist with the
administration of this Plan.

 

1.3 “Administrator” shall mean the Administrator described in Article 13 and
appointed by the Administrative Committee.

 

1.4 “Annual Account” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the following amount: (i) the sum of the
Participant’s Annual Deferral Amount, Company Contribution Amount and Company
Restoration Matching Amount for any one Plan Year, plus (ii) amounts credited or
debited to such amounts pursuant to this Plan, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to the Annual Account for such Plan Year. The Annual Account shall be a
bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her designated Beneficiary, pursuant to this Plan.



--------------------------------------------------------------------------------

1.5 “Annual Deferral Amount” shall mean that portion of a Participant’s Base
Salary, Bonus, Director Fees and such other compensation that is eligible for
deferral as designated by the Administrative Committee, which a Participant
elects to defer for any one Plan Year in accordance with Article 3, without
regard to whether such amounts are withheld and credited during such Plan Year.
In the event of a Participant’s Retirement, Disability, death or Termination of
Employment prior to the end of a Plan Year, such year’s Annual Deferral Amount
shall be the actual amount withheld prior to such event.

 

1.6 “Annual Installment Method” shall be an annual installment payment over the
number of years selected by the Participant in accordance with this Plan,
calculated as follows: (i) for the first annual installment, the vested portion
of each Annual Account shall be calculated as of the close of business on or
around the Participant’s Benefit Distribution Date, as determined by the
Administrator in its sole discretion, and (ii) for remaining annual
installments, the vested portion of each applicable Annual Account shall be
calculated on every anniversary of such calculation date, as applicable. Each
annual installment shall be calculated by multiplying this balance by a
fraction, the numerator of which is one and the denominator of which is the
remaining number of annual payments due to the Participant. By way of example,
if the Participant elects a ten (10) year Annual Installment Method as the form
of Retirement Benefit for an Annual Account, the first payment shall be 1/10 of
the vested balance of such Annual Account, calculated as described in this
definition. The following year, the payment shall be 1/9 of the vested balance
of such Annual Account, calculated as described in this definition.

 

1.7 “Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, bonuses, commissions, overtime, fringe benefits,
stock options, restricted stock or restricted stock units, relocation expenses,
incentive payments, non-monetary awards, director fees and other fees, and
automobile and other allowances paid to a Participant for employment services
rendered (whether or not such allowances are included in the Employee’s gross
income). Base Salary shall be calculated before reduction for compensation
voluntarily deferred or contributed by the Participant pursuant to all qualified
or nonqualified plans of any Employer and shall be calculated to include amounts
not otherwise included in the Participant’s gross income under Code Sections
125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by any Employer;
provided, however, that all such amounts will be included in compensation only
to the extent that had there been no such plan, the amount would have been
payable in cash to the Employee.

 

1.8 “Beneficiary” shall mean one or more persons, trusts or trustees of a trust,
partnership, corporation, limited liability partnership, limited liability
company, estates or other entities, designated in accordance with Article 10,
that are entitled to receive benefits under this Plan upon the death of a
Participant.

 

-2-



--------------------------------------------------------------------------------

1.9 “Beneficiary Designation Form” shall mean the form established from time to
time by the Administrator that a Participant completes, signs and returns to the
Administrator to designate one or more Beneficiaries.

 

1.10 “Benefit Distribution Date” shall mean a date that triggers distribution of
a Participant’s vested benefits. A Benefit Distribution Date for a Participant
shall be determined upon the occurrence of any one of the following:

 

  (a) If the Participant Retires, the Benefit Distribution Date for his or her
vested Account Balance shall be (i) the last day of the six-month period
immediately following the date on which the Participant Retires if the
Participant is a Key Employee, and (ii) for all other Participants, the date on
which the Participant Retires; provided, however, in the event the Participant
changes the Retirement Benefit election for one or more Annual Accounts in
accordance with Section 6.2(b), the Benefit Distribution Date for such Annual
Account(s) shall be postponed in accordance with such section 6.2(b); or

 

  (b) If the Participant experiences a Termination of Employment, the Benefit
Distribution Date for his or her vested Account Balance shall be (i) the last
day of the six-month period immediately following the date on which the
Participant experiences a Termination of Employment if the Participant is a Key
Employee, and (ii) for all other Participants, the date on which the Participant
experiences a Termination of Employment; or

 

  (c) If the Participant dies prior to the complete distribution of his or her
vested Account Balance, the Participant’s Benefit Distribution Date shall be the
date on which the Administrator is provided with proof that is satisfactory to
the Administrator of the Beneficiary’s status; or

 

  (d) If the Participant becomes Disabled, the Participant’s Benefit
Distribution Date shall be the date on which the Participant becomes Disabled;
or

 

  (e) If a Change in Control occurs prior to the Participant’s Termination of
Employment, Retirement, death or Disability, the Participant’s Benefit
Distribution Date shall be the date on which the Company experiences a Change in
Control, if the Employee has previously elected to receive the Change in Control
Benefit described in Article V, as determined by the Administrator in its sole
discretion. If the Participant has not made a prior election to receive the
Change in Control Benefit, then it will be paid in accordance with the remaining
provisions of this Plan (i.e. as a Scheduled Distribution or upon Termination of
Employment, Retirement, death or Disability).

 

1.11 “Bonus” shall mean any cash compensation, in addition to Base Salary,
earned by a Participant for services rendered during a Plan Year, under any
Employer’s annual bonus and cash incentive plans.

 

1.12 “Change in Control” shall mean any “change in control event” as defined in
accordance with Code Section 409A and related Treasury guidance and Regulations
to the extent applicable to the Company.

 

-3-



--------------------------------------------------------------------------------

1.13 “Change in Control Benefit” shall have the meaning set forth in Article 5.

 

1.14 “Claimant” shall have the meaning set forth in Section 15.1.

 

1.15 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

 

1.16 “Committee” shall mean the Compensation Committee of the Board of Directors
of the Company.

 

1.17 “Company” shall mean NCI Building Systems, Inc., a Delaware corporation,
and any successor to all or substantially all of the Company’s assets or
business.

 

1.18 “Company Contribution Amount” shall mean, for any one Plan Year, the amount
determined in accordance with Section 3.5.

 

1.19 “Company Restoration Matching Amount” shall mean, for any one Plan Year,
the amount determined in accordance with Section 3.6.

 

1.20 “Death Benefit” shall mean the benefit set forth in Article 9.

 

1.21 “Director” shall mean any member of the board of directors of the Company.
A Director who is also an Employee shall be considered an Employee for all
purposes with respect to Base Salary and Bonus deferrals and shall be considered
a Director for all purposes with respect to deferrals of any Director Fees.

 

1.22 “Director Fees” shall mean the annual fees earned by a Director from any
Employer, including retainer fees and meetings fees, as compensation for serving
on the board of directors.

 

1.23 “Disability” or “Disabled” shall be defined as follows:

 

  (a) For purposes of determining a Participant’s Benefit Distribution Date
described in Section 1.10(d) and whether a Participant qualifies for the benefit
set forth in Article 8, “Disability” or “Disabled” shall mean a physical or
mental condition that qualifies as a total and permanent disability under the
employer’s long term disability plan and which satisfies the definition of
disability under Code Section 409A.

 

  (b) For the sole purpose of applying the vesting provisions of Section 3.8(d),
“Disability” or “Disabled” shall mean (i) a period of disability during which a
Participant qualifies for permanent disability benefits under the Participant’s
Employer’s long-term disability plan, or (ii) if a Participant does not
participate in such a plan, a period of disability during which the Participant
is determined to be totally disabled by the Social Security Administration.

 

1.24 “Disability Benefit” shall mean the benefit set forth in Article 8.

 

1.25 “Election Form” shall mean the form, which may be in electronic format,
established from time to time by the Administrator that a Participant completes,
signs and returns to the Administrator to make an election under the Plan.

 

1.26 “Employee” shall mean a full-time, regular salaried employee eligible.

 

-4-



--------------------------------------------------------------------------------

1.27 “Employer(s)” shall mean the Company and/or any of its Subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the
Committee to participate in the Plan and have adopted the Plan as a sponsor.

 

1.28 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

 

1.29 “401(k) Plan” shall mean, with respect to an Employer, a plan qualified
under Code Section 401(a) that contains a cash or deferral arrangement described
in Code Section 401(k), adopted by the Employer, as it may be amended from time
to time, or any successor thereto.

 

1.30 “Key Employee” shall mean any Participant who is a “key employee” (as
defined in Code Section 416(i) without regard to paragraph (5) thereof) of any
Employer whose stock is publicly traded on an established securities market or
otherwise, as determined by the Administrator based upon the 12-month period
ending on each December 31st (such 12-month period is referred to below as the
“identification period”). All Participants who are determined to be key
employees under Code Section 416(i) (without regard to paragraph (5) thereof)
during the identification period shall be treated as Key Employees for purposes
of the Plan during the 12-month period that begins on the first day of the 4th
month following the close of such identification period.

 

1.31 “Multiple Distribution Method” shall be a distribution method in the form
of payments in the years selected by the Participant with respect to any Annual
Account. Under the Multiple Distribution Method, for the first payment with
respect to an Annual Account, the vested portion of the Annual Account shall be
calculated as of the close of business on the business date immediately
preceding the Participant’s Scheduled Distribution Date, and the payment shall
be calculated by multiplying this balance by the distribution percentage
designated by the Participant. In subsequent years, the payment shall be
calculated by (i) multiplying (A) the total of the amount or amounts distributed
in prior years from the Annual Account and the vested portion of the Annual
Account as of the close of business on the business date immediately preceding
the Participant’s Scheduled Distribution Date by (B) a percentage equal to the
total of the percentages for all prior Scheduled Distributions with respect to
that Annual Account and the percentage elected for the current Scheduled
Distribution, reduced by (ii) the total of the amount or amounts distributed in
prior years from the Annual Account (but not below zero). If the Participant had
elected Scheduled Distributions totaling 100% for any Annual Account under the
Multiple Distribution Method, then the final Scheduled Distribution shall be the
balance of the Participant’s Annual Account as of the close of business on the
business date immediately preceding the Participant’s Scheduled Distribution
Date.

 

1.32 “Participant” shall mean any Employee or Director (i) who is selected to
participate in the Plan by the Committee, (ii) who submits an executed Plan
Agreement, Election Form and Beneficiary Designation Form, if required by and
accepted by the Administrator, and (iii) whose Plan Agreement has not
terminated.

 

1.33

“Phantom Investment Fund” shall mean the measurement funds selected by the
Administrative Committee, in its sole discretion, which can include mutual funds
or any other investment or fund approved by the Administrative Committee. The
Administrative

 

-5-



--------------------------------------------------------------------------------

Committee, in its sole discretion, will determine whether there will be one or
more than one Phantom Investment Fund. As necessary, the Administrative
Committee may, in its sole discretion, discontinue, substitute or add a Phantom
Investment Fund. Each such action will take effect as of the date specified by
the Administrative Committee after giving Participants advance written notice of
such change. Notwithstanding anything to the contrary herein, a Participant’s
Account Balance attributable to amounts deferred on or after January 1, 2006
shall be allocated into the single or multiple Phantom Investment Funds
designated by the Administrative Committee as the default Phantom Investment
Funds for such purpose. Such Account Balances shall remain allocated into the
default Phantom Investment Funds until such time as the Administrative Committee
determines, in its sole discretion, that Participants may select their own
Phantom Investment Funds.

 

1.34 “Plan” shall mean the NCI Building Systems, Inc. Deferred Compensation
Plan, which shall be evidenced by this instrument and by each Plan Agreement, as
they may be amended from time to time.

 

1.35 “Plan Agreement” shall mean a written agreement, as may be amended from
time to time, which is entered into by and between an Employer and a
Participant. Each Plan Agreement executed by a Participant and the Participant’s
Employer shall provide for the entire benefit to which such Participant is
entitled under the Plan; should there be more than one Plan Agreement, the Plan
Agreement bearing the latest date of acceptance by the Employer shall supersede
all previous Plan Agreements in their entirety and shall govern such
entitlement. The terms of any Plan Agreement may be different for any
Participant, and any Plan Agreement may provide additional benefits not set
forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Employer and the Participant.

 

1.36 “Plan Year” shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year.

 

1.37 “Retirement”, “Retire(s)” or “Retired” shall be defined as follows:

 

  (a) For purposes of determining a Participant’s Benefit Distribution Date
described in Section 1.10(a) and whether a Participant qualifies for the benefit
set forth in Article 6, “Retirement”, “Retire(s)” or “Retired” shall mean, with
respect to an Employee, separation from service with all Employers for any
reason other than death or Disability, as determined in accordance with Code
Section 409A and related Treasury guidance and Regulations, on or after the
attainment of age sixty-five (65); and shall mean with respect to a Director who
is not an Employee, separation from service as a Director with all Employers. If
a Participant is both an Employee and a Director, Retirement shall not occur
until he or she Retires as both an Employee and a Director.

 

  (b) For the sole purpose of applying the vesting provisions of Section 3.8(d),
“Retirement”, “Retire(s)” or “Retired” shall mean the separation from service
with all Employers for any reason other than death or Disability on or after the
attainment of age sixty-five (65).

 

-6-



--------------------------------------------------------------------------------

1.38 “Retirement Benefit” shall mean the benefit set forth in Article 6 due to
Retirement.

 

1.39 “Scheduled Distribution” and “Scheduled Distribution Date” shall have the
meanings set forth in Section 4.1.

 

1.40 “Subsidiary” means any entity with which the Company would be considered a
single employer under Section 414(b) of the Code.

 

1.41 “Terminate the Plan”, “Termination of the Plan” shall mean a determination
by an Employer’s board of directors that (i) all of its Participants shall no
longer be eligible to participate in the Plan, (ii) no new deferral elections
for such Participants shall be permitted, and (iii) such Participants shall no
longer be eligible to receive company contributions under this Plan or such
earlier date as the Committee terminates the Plan.

 

1.42 “Termination Benefit” shall mean the benefit set forth in Article 7 due to
Termination of Employment.

 

1.43 “Termination of Employment” shall mean the separation from service with all
Employers, voluntarily or involuntarily, for any reason other than Retirement,
Disability or death, as determined in accordance with Code Section 409A and
related Treasury guidance and Regulations. If a Participant is both an Employee
and a Director, a Termination of Employment shall occur only upon the
termination of the last position held.

 

1.44 “Trust” shall mean one or more trusts established by the Company in
accordance with Article 16.

 

1.45 “Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant or his or her Beneficiary resulting from (i) an illness or accident
of the Participant or Beneficiary, the Participant’s or Beneficiary’s spouse, or
the Participant’s or Beneficiary’s dependent (as defined in Code
Section 152(a)), (ii) a loss of the Participant’s or Beneficiary’s property due
to casualty, or (iii) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant or the Participant’s Beneficiary, all as determined in the sole
discretion of the Administrator as meeting the definition of “unforeseeable
emergency” under Code Section 409A, related Treasury pronouncements and any
successor rulings. Furthermore, the Administrator shall have the authority to
require a Participant to provide such proof as it deems necessary to establish
the existence and significant nature of the Participant’s unforeseeable
emergency.

 

1.46 “Years of Service” shall mean the total number of full years in which a
Participant has been employed by one or more Employers. For purposes of this
definition, a year of employment shall be a 365 day period (or 366 day period in
the case of a leap year) that, for the first year of employment, commences on
the Employee’s date of hiring and that, for any subsequent year, commences on an
anniversary of that hiring date. The Administrator shall make a determination as
to whether any partial year of employment shall be counted as a Year of Service.

 

-7-



--------------------------------------------------------------------------------

ARTICLE 2

Selection, Enrollment, Eligibility

 

2.1 Selection by Committee. Participation in the Plan shall be limited to
Directors and, as determined by the Committee in its sole discretion, a select
group of management or highly compensated Employees who may participate in this
Plan. A designation of an Employee to participate with respect to a particular
Plan Year shall not automatically entitle such Participant to participate with
respect to any other Plan Year. The Committee may from time to time establish
additional eligibility requirements for participation in the Plan.

 

2.2 Enrollment and Eligibility Requirements; Commencement of Participation.

 

  (a) As a condition to participation, each Director or selected Employee who is
eligible to participate in the Plan effective as of the first day of a Plan Year
shall complete, execute and return to the Administrator a Plan Agreement and an
Election Form, prior to the first day of such Plan Year, or such other deadline
as may be established by the Administrator in its sole discretion subject to the
requirements of Section 409A. In addition, the Administrator shall establish
from time to time such other enrollment requirements as it determines, in its
sole discretion, are necessary.

 

  (b) As a condition to participation, a Director or selected Employee who first
becomes eligible to participate in this Plan after the first day of a Plan Year
must complete, execute and return to the Administrator a Plan Agreement and an
Election Form within thirty (30) days after he or she first becomes eligible to
participate in the Plan, or within such other deadline as may be established by
the Administrator, in its sole discretion, subject to the requirements of
Section 409A. In such event, such person’s participation in this Plan shall not
commence earlier than the date determined by the Administrator pursuant to
Section 2.2(c) and such person shall not be permitted to defer under this Plan
any portion of compensation attributable to services performed prior to his or
her participation commencement date, except to the extent permissible under Code
Section 409A and related Treasury guidance or Regulations.

 

  (c) Each Director or selected Employee who is eligible to participate in the
Plan shall commence participation in the Plan on the date that the Administrator
determines, in its sole discretion, that the Director or Employee has met all
enrollment requirements set forth in this Plan and required by the
Administrator, including returning all required documents to the Administrator
within the specified time period. A Director or selected Employee who has met
the enrollment requirements established by the Administrator may subsequently
change any initial deferral election by submitting a new Election Form to the
Administrator no later than the date on which the initial deferral election
becomes irrevocable as set forth in Section 3.3. The Administrator shall process
such Participant’s deferral election as soon as Administratively practicable
after such deferral election is submitted to and accepted by the Administrator.

 

-8-



--------------------------------------------------------------------------------

  (d) If a Director or an Employee fails to meet all requirements contained in
this Section 2.2 within the period required, that Director or Employee shall not
be eligible to participate in the Plan during such Plan Year.

ARTICLE 3

Deferral Commitments/Company Contribution Amounts/

Company Restoration Matching Amounts/ Vesting/Crediting/Taxes

 

3.1 Minimum Deferrals.

Annual Deferral Amount. For each Plan Year, a Participant may elect to defer, as
his or her Annual Deferral Amount, Base Salary, Bonus and/or Director Fees in
the following minimum amounts for each deferral elected:

 

Deferral

   Minimum Amount

Base Salary and/or Bonus

   $2,000 aggregate

Director Fees

   $0

If the Administrator determines, in its sole discretion, prior to the beginning
of a Plan Year that a Participant has made an election for less than the stated
minimum amounts, or if no election is made, the amount deferred shall be zero.

 

3.2 Maximum Deferral.

 

  (a) Annual Deferral Amount. For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, Base Salary, Bonus and/or Director
Fees up to the following maximum percentages for each deferral elected:

 

Deferral

   Maximum Percentage  

Base Salary

   80 %

Bonus

   90 %

Director Fees

   100 %

 

  (b) Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, the maximum Annual
Deferral Amount shall be limited to the amount of compensation not yet earned by
the Participant as of the date the Participant submits a Plan Agreement and
Election Form to the Administrator for acceptance, except to the extent
permissible under Code Section 409A and related Treasury guidance or
Regulations.

 

3.3 Election to Defer; Effect of Election Form.

 

  (a)

First Year of Plan Participation. In connection with a Participant’s
commencement of elective participation in the Plan, the Participant shall make
an irrevocable deferral election for the Plan Year in which the Participant
commences participation in the Plan, along with such other elections as the

 

-9-



--------------------------------------------------------------------------------

 

Administrator deems necessary or desirable under the Plan. For these elections
to be valid, the Election Form must be completed and signed by the Participant,
timely delivered to the Administrator (in accordance with Section 2.2 above) and
accepted by the Administrator.

 

  (b) Subsequent Plan Years of Participation. For each succeeding Plan Year of
participation, a Participant may elect to defer Base Salary, Bonus and Director
Fees and such other compensation that is eligible for deferral as designated by
the Administrative Committee, and may make such other elections as the
Administrator deems necessary or desirable under the Plan by timely delivering
an Election Form to the Administrator, in accordance with its rules and
procedures, before the December 31st preceding the Plan Year in which such
compensation is earned, or before such other deadline established by the
Administrator in accordance with the requirements of Code Section 409A and
related Treasury guidance or Regulations. With respect to compensation earned
over one or more consecutive fiscal years of an Employer that is not payable
during the service period, the Administrator may determine that a Participant
may defer such compensation by making an election before the last day of the
fiscal year preceding the first fiscal year in which the services are performed.

Any deferral election(s) made in accordance with this Section 3.3(b) shall be
irrevocable as of the last day of the election period; provided, however, that
if the Administrator requires Participants to make a deferral election for
“performance-based compensation” by the deadline(s) described above, it may, in
its sole discretion, and in accordance with Code Section 409A and related
Treasury guidance or Regulations, permit a Participant to subsequently change
his or her deferral election for such compensation by submitting an Election
Form to the Administrator no later than the deadline established by the
Administrator pursuant to Section 3.3(c) below.

 

  (c) Performance-Based Compensation. Notwithstanding the foregoing, the
Administrator may, in its sole discretion, determine that an irrevocable
deferral election pertaining to “performance-based compensation” based on
services performed over a period of at least twelve (12) months, may be made by
timely delivering an Election Form to the Administrator, in accordance with its
rules and procedures, no later than six (6) months before the end of the
performance service period for which the performance bonus is paid, and prior
elections will become irrevocable as of such date. “Performance-based
compensation” shall be compensation, the payment or amount of which is
contingent on pre-established organizational or individual performance criteria,
which satisfies the requirements of Code Section 409A and related Treasury
guidance or Regulations. In order to be eligible to make a deferral election for
performance-based compensation, a Participant must perform services continuously
from a date no later than the date upon which the performance criteria for such
compensation are established through the date upon which the Participant makes a
deferral election for such compensation. In no event shall an election to defer
performance-based compensation be permitted after such compensation has become
both substantially certain to be paid and readily ascertainable.

 

-10-



--------------------------------------------------------------------------------

  (d) Compensation Subject to Risk of Forfeiture. With respect to compensation
(i) to which a Participant has a legally binding right to payment in a
subsequent year, and (ii) that is subject to a forfeiture condition requiring
the Participant’s continued services for a period of at least twelve (12) months
from the date the Participant obtains the legally binding right, the
Administrator may, in its sole discretion, determine that an irrevocable
deferral election for such compensation may be made by timely delivering an
Election Form to the Administrator in accordance with its rules and procedures,
no later than the 30th day after the Participant obtains the legally binding
right to the compensation, provided that the election is made at least twelve
(12) months in advance of the earliest date at which the forfeiture condition
could lapse.

 

3.4 Withholding and Crediting of Annual Deferral Amounts. For each Plan Year,
the Base Salary portion of the Annual Deferral Amount shall be withheld from
each regularly scheduled Base Salary payroll in equal amounts, as adjusted from
time to time for increases and decreases in Base Salary. The Bonus and/or
Director Fees portion of the Annual Deferral Amount shall be withheld at the
time the Bonus or Director Fees are or otherwise would be paid to the
Participant, whether or not this occurs during the Plan Year itself. Annual
Deferral Amounts shall be credited to the Participant’s Annual Account for such
Plan Year at the time such amounts would otherwise have been paid to the
Participant.

 

3.5 Company Contribution Amount.

 

  (a) For each Plan Year, an Employer may be required to credit amounts to a
Participant’s Annual Account in accordance with employment or other agreements
entered into between the Participant and the Employer, which amounts shall be
part of the Participant’s Company Contribution Amount for that Plan Year. Such
amounts shall be credited to the Participant’s Annual Account for the applicable
Plan Year on the date or dates prescribed by such agreements.

 

  (b) For each Plan Year, the Committee may, in its sole discretion, credit any
amount it desires to any Participant’s Annual Account under this Plan, which
amount shall be part of the Participant’s Company Contribution Amount for that
Plan Year. The Participant must have elected to make deferrals under this Plan
in order to be eligible for the Company Contribution Amount. The amount so
credited to a Participant may be smaller or larger than the amount credited to
any other Participant, and the amount credited to any Participant for a Plan
Year may be zero, even though one or more other Participants receive a Company
Contribution Amount for that Plan Year. The Company Contribution Amount
described in this Section 3.5(b), if any, shall be credited to the Participant’s
Annual Account for the applicable Plan Year on a date or dates to be determined
by the Administrator, in its sole discretion.

 

-11-



--------------------------------------------------------------------------------

3.6 Company Restoration Matching Amount. A Participant’s Company Restoration
Matching Amount for any Plan Year shall be an amount determined by the
Administrator, in its sole discretion, to make up for certain limits applicable
to the 401(k) Plan, as identified by the Administrator; provided, that any such
amounts credited to a Participant hereunder shall be determined in a manner that
is consistent with the requirements of Code Section 409A, if applicable. The
amount so credited to a Participant for any Plan Year (i) may be smaller or
larger than the amount credited to any other Participant (and may be zero), and
(ii) may differ from the amount credited to such Participant in the preceding
Plan Year. The Participant’s Company Restoration Matching Amount, if any, shall
be credited to the Participant’s Annual Account for the applicable Plan Year on
a date or dates to be determined by the Administrator, in its sole discretion.
In order to receive the Company Restoration Matching Amount, a Participant must
have made an irrevocable election to participate in the 401(k) Plan for the Plan
Year with respect to which the Company Restoration Matching Amount is credited
under this Plan, at a level of pre-tax contributions not less than 6% of
eligible compensation, prior to the first day of such Plan Year.

 

3.7 Crediting of Amounts after Benefit Distribution. Notwithstanding any
provision in this Plan to the contrary, should the complete distribution of a
Participant’s vested Account Balance occur prior to the date on which any
portion of (i) the Annual Deferral Amount that a Participant has elected to
defer in accordance with Section 3.3, (ii) the Company Contribution Amount or
(iii) the Company Restoration Matching Amount, would otherwise be credited to
the Participant’s Account Balance, such amounts shall not be credited to the
Participant’s Account Balance, but may, in the Administrative Committee’s sole
discretion, be paid to the Participant in a manner determined by the
Administrative Committee.

 

3.8 Vesting.

 

  (a) A Participant shall at all times be 100% vested in the portion of his or
her Account Balance attributable to Annual Deferral Amounts.

 

  (b) A Participant shall vest in each Company Contribution Amount, plus amounts
credited and debited on such amount, in accordance with the schedule below based
on the number of full Plan Years following the Plan Year to which the
contribution relates. However, on or prior to the date on which a Participant is
awarded a Company Contribution Amount for a Plan Year, the Committee, in its
sole discretion, may designate a different vesting schedule in lieu of the
schedule described below that will apply to such Company Contribution Amount.
Unless otherwise declared by the Committee, a new vesting schedule shall apply
to each Company Contribution Amount.

 

-12-



--------------------------------------------------------------------------------

Plan Years Following Year to which Contribution Relates

   Vested Percentage  

Less than 1 year

   0 %

1 year or more, but less than 2 years

   33 1/3 %

2 years or more, but less than 3 years

   66 2/3 %

3 years or more

   100 %

 

  (c) A Participant shall be vested in the portion of his or her Account Balance
attributable to any Company Restoration Matching Amounts, plus amounts credited
or debited on such amounts (pursuant to Section 3.9), only to the extent that
the Participant is vested in employer matching contributions allocated to him
under the 401(k) Plan, as determined by the Administrator in its sole
discretion.

 

  (d) Notwithstanding anything to the contrary contained in this Section 3.8, in
the event of a Change in Control, or upon a Participant’s Retirement (as defined
in Section 1.37(b)), death while employed by an Employer, or Disability (as
defined in Section 1.23(b)), any amounts that are not vested in accordance with
Sections 3.8(b) or 3.8(c) above, shall immediately become 100% vested (if it is
not already vested in accordance with the above vesting schedules).

 

  (e) Notwithstanding subsection 3.8(d) above, the vesting schedules described
in Sections 3.8(b) and 3.8(c) shall not be accelerated upon a Change in Control
to the extent that the Administrator determines that such acceleration would
cause the deduction limitations of Section 280G of the Code to become effective.
In the event of such a determination, the Participant may request independent
verification of the Administrator’s calculations with respect to the application
of Section 280G. In such case, the Administrator must provide to the Participant
within ninety (90) days of such a request an opinion from a nationally
recognized accounting firm selected by the Participant (the “Accounting Firm”).
The opinion shall state the Accounting Firm’s opinion that any limitation in the
vested percentage hereunder is necessary to avoid the limits of Section 280G and
contain supporting calculations. The cost of such opinion shall be paid for by
the Company.

 

  (f) Section 3.8(e) shall not prevent the acceleration of the vesting schedules
described in Sections 3.8(b) and 3.8(c) if such Participant is entitled to a
“gross-up” payment, to eliminate the effect of the Code section 4999 excise tax,
pursuant to his or her employment agreement or other agreement entered into
between such Participant and the Employer.

 

  (g) Notwithstanding anything to the contrary contained herein, the Committee
or the Board of Directors of the Company may, in its sole discretion, accelerate
the vesting schedule applicable to all or any portion of a Participant’s Account
Balance.

 

-13-



--------------------------------------------------------------------------------

3.9 Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Administrator, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

 

  (a) Phantom Investment Portfolio Program. The Participant may elect one or
more of the Phantom Investment Funds, for the purpose of crediting or debiting
additional amounts to his or her Account Balance.

 

  (b) Election of Phantom Investment Funds. A Participant, in connection with
his or her initial deferral election in accordance with Section 3.3(a) above,
shall elect, on the Election Form, one or more Phantom Investment Fund(s) (as
described in Section 3.9(a) above) to be used to determine the amounts to be
credited or debited to his or her Account Balance. If a Participant does not
elect any of the Phantom Investment Funds as described in the previous sentence,
the Participant’s Account Balance shall automatically be allocated into the
Phantom Investment Fund designated as the default Phantom Investment Fund by the
Administrative Committee, in its sole discretion. The Participant may (but is
not required to) elect, by submitting an Election Form to the Administrator that
is accepted by the Administrator, to add or delete one or more Phantom
Investment Fund(s) to be used to determine the amounts to be credited or debited
to his or her Account Balance, or to change the portion of his or her Account
Balance allocated to each previously or newly elected Phantom Investment Fund.
If an election is made in accordance with the previous sentence, it shall apply
as of the first business day deemed reasonably practicable by the Administrator,
in its sole discretion, and shall continue thereafter for each subsequent day in
which the Participant participates in the Plan, unless changed in accordance
with the previous sentence. Notwithstanding the foregoing, the Administrator, in
its sole discretion, may impose limitations on the frequency with which one or
more of the Phantom Investment Funds elected in accordance with this
Section 3.9(b) may be added or deleted by such Participant; furthermore, the
Administrator, in its sole discretion, may impose limitations on the frequency
with which the Participant may change the portion of his or her Account Balance
allocated to each previously or newly elected Phantom Investment Fund.

 

  (c) Proportionate Allocation. In making any election described in
Section 3.9(b) above, the Participant shall specify on the Election Form, in
increments of one percent (1%), the percentage of his or her Account Balance or
Phantom Investment Fund, as applicable, to be allocated/reallocated.

 

  (d) Crediting or Debiting Method. The performance of each Phantom Investment
Fund (either positive or negative) will be determined on a daily basis based on
the manner in which such Participant’s Account Balance has been hypothetically
allocated among the Phantom Investment Funds by the Participant.

 

  (e)

No Actual Investment. Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Phantom Investment Funds are to be used for
measurement purposes only, and a Participant’s election of any such Phantom

 

-14-



--------------------------------------------------------------------------------

 

Investment Fund, the allocation of his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such Phantom
Investment Fund. In the event that the Company or the Trustee (as that term is
defined in the Trust, if any), in its own discretion, decides to invest funds in
any or all of the investments on which the Phantom Investment Funds are based,
no Participant shall have any rights in or to such investments themselves.
Without limiting the foregoing, a Participant’s Account Balance shall at all
times be a bookkeeping entry only and shall not represent any investment made on
his or her behalf by the Company or the Trust, if any; the Participant shall at
all times remain an unsecured creditor of the Company.

 

3.10 FICA and Other Taxes.

 

  (a) Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary and/or Bonus that is
not being deferred, in a manner determined by the Employer(s), the Participant’s
share of FICA and other employment taxes on such Annual Deferral Amount. If
necessary, the Administrator may reduce the Annual Deferral Amount in order to
comply with this Section 3.10.

 

  (b) Company Restoration Matching Amounts and Company Contribution Amounts.
When a Participant becomes vested in a portion of his or her Account Balance
attributable to any Company Restoration Matching Amounts and/or Company
Contribution Amounts, the Participant’s Employer(s) shall withhold from that
portion of the Participant’s Base Salary and/or Bonus that is not deferred, in a
manner determined by the Employer(s), the Participant’s share of FICA and other
employment taxes on such amounts. Alternatively, the Participant’s Employer may
withhold at the end of the calendar year or within 3 months after the end of the
calendar year from the Participants Base Salary and/or Bonus that is not
deferred, in order to comply with this Section 3.10. If the end of the calendar
year or the three month method described above is used, FICA and other
employment taxes must also be paid with respect to interest earned on the
deferrals.

 

  (c) Distributions. The Participant’s Employer(s), or the trustee of the Trust,
if any, shall withhold from any payments made to a Participant under this Plan
all federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, if any, in connection
with such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust, if any.

 

-15-



--------------------------------------------------------------------------------

ARTICLE 4

Scheduled Distribution; Unforeseeable Emergencies

 

4.1 Scheduled Distribution. In connection with each election to defer an Annual
Deferral Amount, a Participant may irrevocably elect to receive a Scheduled
Distribution from the Plan in the form of a lump sum or under the Multiple
Distribution Method with respect to (i) the Annual Deferral Amount, (ii) the
vested portion of the Company Contribution Amount attributable to the Plan Year
to which the deferral election relates and (iii) the vested portion of the
Company Restoration Matching Amount attributable to the Plan Year to which the
deferral election relates. The Scheduled Distribution shall be made in
accordance with this Section 4.1, in an amount that is equal to the portion of
the Annual Deferral Amount, the vested portion of the Company Contribution
Amount and the vested portion of the Company Restoration Matching Amount that
the Participant elected to have distributed as a Scheduled Distribution, plus
amounts credited or debited in the manner provided in Section 3.9 above on such
amounts, payable in a lump sum or calculated in accordance with the Multiple
Distribution Method. Subject to the other terms and conditions of this Plan,
each Scheduled Distribution elected shall be paid out during a sixty (60) day
period commencing immediately after the “Scheduled Distribution Date.” The
“Scheduled Distribution Date” shall be the first day of any Plan Year designated
by the Participant. The Plan Year designated by the Participant must be at least
three (3) Plan Years after the end of the Plan Year to which the amounts subject
to the Scheduled Distribution election relate, unless otherwise provided on an
Election Form approved by the Administrator in its sole discretion. By way of
example, if a Scheduled Distribution is elected for Annual Deferral Amounts that
are earned in the Plan Year commencing January 1, 2007, the earliest Scheduled
Distribution Date that may be designated by a Participant would be January 1,
2011, and the Scheduled Distribution would become payable during the sixty
(60) day period commencing immediately after such Scheduled Distribution Date. A
Participant may elect to receive the Scheduled Distribution for each Annual
Account in the form of the Multiple Distribution Method; provided, however, that
the maximum number of Scheduled Distribution Dates that are unpaid and due to a
Participant from his entire Account Balance prior to termination of employment
is ten.

 

4.2 Postponing Scheduled Distributions. A Participant may elect to postpone all
or a portion of a Scheduled Distribution described in Section 4.1 above, and
have such amount paid out during a sixty (60) day period commencing immediately
after an allowable alternative distribution date designated by the Participant
in accordance with this Section 4.2. In order to make this election, the
Participant must submit a new Scheduled Distribution Election Form to the
Administrator in accordance with the following criteria:

 

  (a) Such Scheduled Distribution Election Form must be submitted to and
accepted by the Administrator in its sole discretion at least twelve (12) months
prior to the Participant’s previously designated Scheduled Distribution Date;

 

-16-



--------------------------------------------------------------------------------

  (b) The new Scheduled Distribution Date selected by the Participant must be
the first day of a Plan Year, and must be at least five years after the
previously designated Scheduled Distribution Date; and

 

  (c) The election of the new Scheduled Distribution Date shall have no effect
until at least twelve (12) months after the date on which the election is made.

 

4.3 Other Benefits Take Precedence Over Scheduled Distributions. Should a
Benefit Distribution Date occur that triggers a benefit under Articles 5, 6, 7,
8, or 9, any Annual Deferral Amount that is subject to a Scheduled Distribution
election under Section 4.1 shall not be paid in accordance with Section 4.1, but
shall be paid in accordance with the other applicable Article. Notwithstanding
the foregoing, the Administrator shall interpret this Section 4.3 in a manner
that is consistent with Code Section 409A and related Treasury guidance and
Regulations.

 

4.4 Unforeseeable Emergencies.

 

  (a) If the Participant experiences an Unforeseeable Emergency, the Participant
may petition the Administrator to receive a partial or full payout from the
Plan, subject to the provisions set forth below.

 

  (b) The payout, if any, from the Plan shall not exceed the lesser of (i) the
Participant’s vested Account Balance, calculated as of the close of business on
or around the date on which the amount becomes payable, as determined by the
Administrator in its sole discretion, or (ii) the amount necessary to satisfy
the Unforeseeable Emergency, plus amounts necessary to pay Federal, state, or
local income taxes or penalties reasonably anticipated as a result of the
distribution. Notwithstanding the foregoing, a Participant may not receive a
payout from the Plan to the extent that the Unforeseeable Emergency is or may be
relieved (A) through reimbursement or compensation by insurance or otherwise,
(B) by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship or (C) by cessation
of deferrals under this Plan.

 

  (c) If the Administrator, in its sole discretion, approves a Participant’s
petition for payout from the Plan, the Participant shall receive a payout from
the Plan within sixty (60) days of the date of such approval, and the
Participant’s deferrals under the Plan shall be terminated as of the date of
such approval.

 

  (d) In addition, a Participant’s deferral elections under this Plan shall be
terminated to the extent the Administrator determines, in its sole discretion,
that termination of such Participant’s deferral elections is required pursuant
to Treas. Reg. §1.401(k)-1(d)(3) for the Participant to obtain a hardship
distribution from an Employer’s 401(k) Plan. If the Administrator determines, in
its sole discretion, that a termination of the Participant’s deferrals is
required in accordance with the preceding sentence, the Participant’s deferrals
shall be terminated as soon as Administratively practicable following the date
on which such determination is made.

 

-17-



--------------------------------------------------------------------------------

  (d) Notwithstanding the foregoing, the Administrator shall interpret all
provisions relating to a payout and/or termination of deferrals under this
Section 4.4 in a manner that is consistent with Code Section 409A and related
Treasury guidance and Regulations.

ARTICLE 5

Change in Control Benefit

 

5.1 Change in Control Benefit. If a Change in Control occurs prior to a
Participant’s Termination of Employment, Retirement, death or Disability, a
Participant’s deferral elections shall immediately terminate with respect to any
prospective compensation payable after the Change in Control, and the
Participant shall be entitled to receive a Change in Control Benefit, which
shall be equal to the Participant’s vested Account Balance, calculated as of the
close of business on or around the Participant’s Benefit Distribution Date, as
determined by the Administrator in its sole discretion.

 

5.2 Payment of Change in Control Benefit. The Change in Control Benefit, if any,
shall be paid to the Participant in a lump sum payment no later than ten
(10) days after the Participant’s Benefit Distribution Date.

ARTICLE 6

Retirement Benefit

 

6.1 Retirement Benefit. A Participant who Retires shall receive, as a Retirement
Benefit, his or her vested Account Balance, calculated as of the close of
business on or around the Participant’s Benefit Distribution Date, as determined
by the Administrator in its sole discretion.

 

6.2 Payment of Retirement Benefit.

 

  (a) In connection with a Participant’s election to defer an Annual Deferral
Amount, the Participant shall elect the form in which his or her Annual Account
for such Plan Year will be paid. Subject to the provisions set forth in 6.2(c),
a Participant may elect to receive each Annual Account as a Retirement Benefit
in the form of a lump sum or pursuant to an Annual Installment Method of five
(5) or ten (10) years. If a Participant does not make any election with respect
to the payment of an Annual Account, then the Participant shall be deemed to
have elected to receive such Annual Account as a lump sum.

 

  (b) A Participant may change the form of payment for an Annual Account by
submitting an Election Form to the Administrator in accordance with the
following criteria:

 

  (i) The election to modify the form of payment for such Annual Account shall
have no effect until at least twelve (12) months after the date on which the
election is made; and

 

-18-



--------------------------------------------------------------------------------

  (ii) The first payment related to such Annual Account shall be delayed at
least five (5) years from the originally scheduled Benefit Distribution Date for
such Annual Account, as described in Section 1.10(a).

For purposes of applying the requirements above, the right to receive an Annual
Account in installment payments shall be treated as the entitlement to a single
payment. The Administrator shall interpret all provisions relating to an
election described in this Section 6.2 in a manner that is consistent with Code
Section 409A and related Treasury guidance or Regulations.

 

  (c) The Election Form most recently accepted by the Administrator that has
become effective shall govern the payout of the applicable Annual Account;
provided, however, that if the value of Participant’s vested Annual Account
balance is less than $50,000 at the time of the Participant’s Benefit
Distribution Date, the Participant’s vested Annual Account balance shall be
distributed to the Participant in a lump sum payment notwithstanding a
Participant’s election to receive an Annual Account in installment payments.

 

  (d) The lump sum payment shall be made, or installment payments shall
commence, no later than sixty (60) days after the Benefit Distribution Date.
Remaining installments, if any, shall continue in accordance with the
Participant’s election for each Annual Account and shall be paid no later than
sixty (60) days after each anniversary of the Benefit Distribution Date.

ARTICLE 7

Termination Benefit

 

7.1 Termination Benefit. A Participant who experiences a Termination of
Employment shall receive, as a Termination Benefit, his or her vested Account
Balance, calculated as of the close of business on or around the Participant’s
Benefit Distribution Date, as determined by the Administrator in its sole
discretion.

 

7.2 Payment of Termination Benefit. The Termination Benefit shall be paid to the
Participant in a lump sum payment no later than thirty (30) days after the
Participant’s Benefit Distribution Date.

ARTICLE 8

Disability Benefit

 

8.1 Disability Benefit. Upon a Participant’s Disability, the Participant shall
receive a Disability Benefit, which shall be equal to the Participant’s vested
Account Balance, calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, as determined by the Administrator in
its sole discretion.

 

8.2 Payment of Disability Benefit. The Disability Benefit shall be paid to the
Participant in a lump sum payment no later than thirty (30) days after the
Participant’s Benefit Distribution Date.

 

-19-



--------------------------------------------------------------------------------

ARTICLE 9

Death Benefit

 

9.1 Death Benefit. The Participant’s Beneficiary(ies) shall receive a Death
Benefit upon the Participant’s death which will be equal to the Participant’s
vested Account Balance, calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, as determined by the Administrator in
its sole discretion.

 

9.2 Payment of Death Benefit. The Death Benefit shall be paid to the
Participant’s Beneficiary(ies) in a lump sum payment no later than thirty
(30) days after the Participant’s Benefit Distribution Date.

ARTICLE 10

Beneficiary Designation

 

10.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

 

10.2 Beneficiary Designation. A Participant shall designate his or her
Beneficiary by completing and signing the Beneficiary Designation Form, and
returning it to the Administrator or its designated agent. A Participant shall
have the right to change a Beneficiary by completing, signing and otherwise
complying with the terms of the Beneficiary Designation Form and the
Administrator’s rules and procedures, as in effect from time to time. Upon the
acceptance by the Administrator of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be canceled. The Administrator
shall be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Administrator prior to his or her death.

 

10.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received by the Administrator or its designated agent.

 

10.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 10.1, 10.2 and 10.3 above or, if all
designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then the Participant’s designated
Beneficiary shall be deemed to be his or her surviving spouse. If the
Participant has no surviving spouse, the benefits remaining under the Plan to be
paid to a Beneficiary shall be payable to the executor or personal
representative of the Participant’s estate. If the Beneficiary, whether under a
valid Beneficiary designation or under the preceding sentence, shall survive the
Participant but die before receiving all payments hereunder, the balance of the
benefits which would have been paid to the Beneficiary had he or she lived
shall, unless the Participant’s designation provided otherwise, be distributed
to the Beneficiary’s estate.

 

10.5

Doubt as to Beneficiary. If the Administrator has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Administrator shall
have the right,

 

-20-



--------------------------------------------------------------------------------

 

exercisable in its discretion, to cause the Participant’s Employer to withhold
such payments until this matter is resolved to the Administrator’s satisfaction.

 

10.6 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers, the
Administrator, the Administrative Committee and the Committee from all further
obligations under this Plan with respect to the Participant, and that
Participant’s Plan Agreement shall terminate upon such full payment of benefits.

ARTICLE 11

Leave of Absence

 

11.1 Paid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take a paid leave of absence from the employment of the Employer,
and such leave of absence does not constitute a separation from service, as
determined by the Administrator in accordance with Code Section 409A and related
Treasury guidance and Regulations, (i) the Participant shall continue to be
considered eligible for the benefits provided in Articles 4, 5, 6, 7, 8, or 9 in
accordance with the provisions of those Articles, and (ii) the Annual Deferral
Amount shall continue to be withheld during such paid leave of absence in
accordance with Section 3.3.

 

11.2 Unpaid Leave of Absence. If a Participant is authorized by the
Participant’s Employer to take an unpaid leave of absence from the employment of
the Employer for any reason, and such leave of absence does not constitute a
separation from service, as determined by the Administrator in accordance with
Code Section 409A and related Treasury guidance and Regulations, such
Participant shall continue to be eligible for the benefits provided in Articles
4, 5, 6, 7, 8, or 9 in accordance with the provisions of those Articles.
However, no amounts shall be withheld during the remainder of the Plan Year in
which the unpaid leave of absence is taken and during any subsequent Plan Years
in which his unpaid leave of absence continues. Further, during the unpaid leave
of absence, the Participant shall not be allowed to make any new deferral
elections. However, if the Participant returns to employment, the Participant
may elect to defer an Annual Deferral Amount for the Plan Year following his or
her return to employment and for every Plan Year thereafter while a Participant
in the Plan, provided such deferral elections are otherwise allowed and an
Election Form is delivered to and accepted by the Administrator for each such
election in accordance with Section 3.3 above.

 

11.3 Leaves Resulting in Separation from Service. In the event that a
Participant’s leave of absence from his or her Employer constitutes a separation
from service, as determined by the Administrator in accordance with Code
Section 409A and related Treasury guidance and Regulations, the Participant’s
vested Account Balance shall be distributed to the Participant in accordance
with Article 6 or 7 of this Plan, as applicable.

 

-21-



--------------------------------------------------------------------------------

ARTICLE 12

Termination of Plan, Amendment or Modification

 

12.1 Termination of Plan. Although each Employer anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
any Employer will continue the Plan or will not terminate the Plan at any time
in the future. Accordingly, each Employer reserves the right to Terminate the
Plan. Furthermore, the Committee may terminate this Plan as to all or any
Employers. In the event of a Termination of the Plan, the Phantom Investment
Funds available to Participants following the Termination of the Plan shall be
comparable in number and type to those Phantom Investment Funds available to
Participants in the Plan Year preceding the Plan Year in which the Termination
of the Plan is effective. Following a Termination of the Plan, Participant
Account Balances shall remain in the Plan until the Participant becomes eligible
for the benefits provided in Articles 4, 5, 6, 7, 8 or 9 in accordance with the
provisions of those Articles. The Termination of the Plan shall not adversely
affect any Participant or Beneficiary who has become entitled to the payment of
any benefits under the Plan as of the date of termination. Notwithstanding the
foregoing, to the extent permissible under Code Section 409A and related
Treasury guidance or Regulations, during the thirty (30) days preceding or
within twelve (12) months following a Change in Control, an Employer shall be
permitted to (i) terminate the Plan by action of its board of directors, and
(ii) distribute the vested Account Balances to Participants in a lump sum no
later than twelve (12) months after the Change in Control, provided that all
other substantially similar arrangements sponsored by such Employer are also
terminated and all balances in such arrangements are distributed within twelve
(12) months of the termination of such arrangements. The Committee may terminate
the Plan and distribute vested Account Balances to Participants in a lump sum at
any other time only to the extent, and in the manner, permissible under Code
Section 409A and related Treasury guidance or Regulations.

 

12.2 Amendment.

 

  (a) The Committee may, at any time, amend or modify the Plan in whole or in
part. Notwithstanding the foregoing, (i) no amendment or modification shall be
effective to decrease the value of a Participant’s vested Account Balance in
existence at the time the amendment or modification is made, and (ii) no
amendment or modification of Section 13.2 of the Plan shall be effective after a
Change in Control.

 

  (b) Notwithstanding any provision of the Plan to the contrary, in the event
that the Company determines that any provision of the Plan may cause amounts
deferred under the Plan to become immediately taxable to any Participant under
Code Section 409A and related Treasury guidance or Regulations, the Company may
(i) adopt such amendments to the Plan and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Company
determines necessary or appropriate to preserve the intended tax treatment of
the Plan benefits provided by the Plan and/or (ii) take such other actions as
the Company determines necessary or appropriate to comply with the requirements
of Code Section 409A and related Treasury guidance or Regulations.

 

-22-



--------------------------------------------------------------------------------

12.3 Plan Agreement. Despite the provisions of Sections 12.1 and 12.2 above, if
a Participant’s Plan Agreement contains benefits or limitations that are not in
this Plan document, the Committee may only amend or terminate such provisions as
they apply to that Participant with the written consent of the Participant.

 

12.4 Effect of Payment. The full payment of the Participant’s vested Account
Balance under Articles 4, 5, 6, 7, 8, or 9 of the Plan shall completely
discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan, and the Participant’s Plan Agreement shall
terminate.

ARTICLE 13

Administration

 

13.1 Administrator Duties. Except as otherwise provided in this Article 13, this
Plan shall be administered by the Administrator, which shall consist of the Vice
President - Human Resources (or such other person or committee appointed by the
Administrative Committee). Members of the Administrator may be Participants
under this Plan. The Administrator shall also have the discretion and authority
to (i) make, amend, interpret, and enforce all appropriate rules and regulations
for the administration of this Plan, and (ii) decide or resolve any and all
questions, including benefit entitlement determinations, compensation subject to
deferral and interpretations of this Plan, as may arise in connection with the
Plan. Any individual serving on the Administrator who is a Participant shall not
vote or act on any matter relating solely to himself or herself. When making a
determination or calculation, the Administrator shall be entitled to rely on
information furnished by a Participant or the Company. The Administrator shall
not be liable for any decision or action taken in good faith in connection with
the administration of this Plan. Without limiting the generality of the
foregoing, any such decision or action taken by the Administrator in reliance
upon any information supplied to it by an officer of the Company, the Company’s
legal counsel, or the Company’s independent accountants in connection with the
administration of this Plan shall be deemed to have been taken in good faith.

 

13.2 Administration Upon Change In Control. Within one hundred and twenty
(120) days following a Change in Control, the individuals who comprised the
Administrator immediately prior to the Change in Control (whether or not such
individuals are members of the Administrator following the Change in Control)
may, by written consent of the majority of such individuals, appoint an
independent third party Administrator (the “Administrator”) to perform any or
all of the Administrator’s duties described in Section 13.1 above, including
without limitation, the power to determine any questions arising in connection
with the administration or interpretation of the Plan, and the power to make
benefit entitlement determinations. Upon and after the effective date of such
appointment, (i) the Company must pay all reasonable Administrative expenses and
fees of the Administrator, and (ii) the Administrator may only be terminated
with the written consent of the majority of Participants with an Account Balance
in the Plan as of the date of such proposed termination.

 

-23-



--------------------------------------------------------------------------------

13.3 Agents. In the administration of this Plan, the Administrator and the
Administrative Committee may, from time to time, employ agents and delegate to
them such Administrative duties as it sees fit (including acting through a duly
appointed representative) and may from time to time consult with counsel.

 

13.4 Binding Effect of Decisions. The decision or action of the Committee,
Administrator or Administrative Committee, as applicable, with respect to any
question arising out of or in connection with the administration, interpretation
and application of the Plan (including whether and when there has been a
termination of an Employee’s employment) and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

 

13.5 Indemnity of Administrator. All Employers shall indemnify and hold harmless
the members of the Administrator, the Committee, the Administrative Committee
and any Employee to whom the duties of any such entities may be delegated,
against any and all claims, losses, damages, expenses or liabilities arising
from any action or failure to act with respect to this Plan, except in the case
of willful misconduct by the Administrator, the Administrative Committee, the
Committee or any of their members, or any such Employee.

 

13.6 Employer Information. To enable the Committee, Administrative Committee
and/or Administrator to perform its functions, the Company and each Employer
shall supply full and timely information to the Committee, Administrative
Committee and/or Administrator, as the case may be, on all matters relating to
the Plan, the Trust, if any, the Participants and their Beneficiaries, the
Account Balances of the Participants, the compensation of its Participants, the
date and circumstances of the Retirement, Disability, death or Termination of
Employment of its Participants, and such other pertinent information as the
Committee, Administrative Committee or Administrator may reasonably require.

ARTICLE 14

Other Benefits and Agreements

 

14.1 Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

ARTICLE 15

Claims Procedures

 

15.1

Presentation of Claim. Any Participant or Beneficiary of a deceased Participant
(such Participant or Beneficiary being referred to below as a “Claimant”) may
deliver to the Administrative Committee a written claim for a determination with
respect to the amounts distributable to such Claimant from the Plan. If such a
claim relates to the contents of a notice received by the Claimant, the claim
must be made within sixty (60)

 

-24-



--------------------------------------------------------------------------------

 

days after such notice was received by the Claimant. All other claims must be
made within 180 days of the date on which the event that caused the claim to
arise occurred. The claim must state with particularity the determination
desired by the Claimant.

 

15.2 Notification of Decision. The Administrative Committee shall consider a
Claimant’s claim within a reasonable time, but no later than ninety (90) days
after receiving the claim. If the Administrative Committee determines that
special circumstances require an extension of time for processing the claim,
written notice of the extension shall be furnished to the Claimant prior to the
termination of the initial ninety (90) day period. In no event shall such
extension exceed a period of ninety (90) days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Administrative Committee expects
to render the benefit determination. The Administrative Committee shall notify
the Claimant in writing:

 

  (a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

  (b) that the Administrative Committee has reached a conclusion contrary, in
whole or in part, to the Claimant’s requested determination, and such notice
must set forth in a manner calculated to be understood by the Claimant:

 

  (i) the specific reason(s) for the denial of the claim, or any part of it;

 

  (ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

 

  (iii) a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

 

  (iv) an explanation of the claim review procedure set forth in Section 15.3
below; and

 

  (v) a statement of the Claimant’s right, following an adverse benefit
determination on review, to bring a civil action under ERISA Section 502(a) if
the claim is denied on appeal.

 

15.3 Review of a Denied Claim. On or before sixty (60) days after receiving a
notice from the Administrative Committee that a claim has been denied, in whole
or in part or within 60 days after the date on which such denial is considered
to have occurred, a Claimant (or the Claimant’s duly authorized representative)
may file with the Administrative Committee a written request for a review of the
denial of the claim. The Claimant (or the Claimant’s duly authorized
representative):

 

  (a) may, upon request and free of charge, have reasonable access to, and
copies of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claim for benefits;

 

  (b) may submit written comments or other documents; and/or

 

-25-



--------------------------------------------------------------------------------

  (c) may request a hearing, which the Administrative Committee, in its sole
discretion, may grant.

 

15.4 Decision on Review. The Administrative Committee shall render its decision
on review promptly, and no later than sixty (60) days after the Administrative
Committee receives the Claimant’s written request for a review of the denial of
the claim. If the Administrative Committee determines that special circumstances
require an extension of time for processing the claim, written notice of the
extension shall be furnished to the Claimant prior to the termination of the
initial sixty (60) day period. In no event shall such extension exceed a period
of sixty (60) days from the end of the initial period. The extension notice
shall indicate the special circumstances requiring an extension of time and the
date by which the Administrative Committee expects to render the benefit
determination. In rendering its decision, the Administrative Committee shall
take into account all comments, documents, records and other information
submitted by the Claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.
The decision must be written in a manner calculated to be understood by the
Claimant, and it must contain:

 

  (a) specific reasons for the decision;

 

  (b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based;

 

  (c) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

 

  (d) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).

 

15.5 Legal Action. Benefits under this Plan will only be paid if the
Administrative Committee decides, in its discretion, that a person is entitled
to them. Moreover, no action at law or in equity shall be brought to recover
benefits under this Plan prior to the date the claimant has exhausted the
Administrative process of appeal available under the Plan.

ARTICLE 16

Trust

 

16.1 Establishment of the Trust. In order to provide assets from which to
fulfill its obligations to the Participants and their Beneficiaries under the
Plan, the Company may establish a trust by a trust agreement with a third party,
the trustee, to which each Employer may, in its discretion, contribute cash or
other property, including securities issued by the Company, to provide for the
benefit payments under the Plan, (the “Trust”).

 

16.2

Interrelationship of the Plan and the Trust. The provisions of the Plan and the
Plan Agreement shall govern the rights of a Participant to receive distributions
pursuant to the Plan. The provisions of the Trust shall govern the rights of the
Employers, Participants

 

-26-



--------------------------------------------------------------------------------

 

and the creditors of the Employers to the assets transferred to the Trust. Each
Employer shall at all times remain liable to carry out its obligations under the
Plan.

 

16.3 Distributions From the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.

ARTICLE 17

Miscellaneous

 

17.1 Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (i) to the extent possible in a manner
consistent with the intent described in the preceding sentence, and (ii) in
accordance with Code Section 409A and related Treasury guidance and Regulations.

 

17.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future. The benefits provided under this
Plan shall be a general, unsecured obligation of the Employer payable solely
from the general assets of the Employer, and neither the Participant nor the
Participant’s Beneficiary or estate shall have any interest in any assets of the
Employer by virtue of this Plan.

 

17.3 Employer’s Liability. An Employer’s liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

 

17.4

Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law or court
order in the event of a Participant’s or any other person’s bankruptcy or
insolvency or be transferable to a spouse as a result of a property settlement
or otherwise. Any attempt at such an assignment, allocation, seizure,
attachment, garnishment sequestration, transfer or encumbrance shall vest no
right in the person or entity to whom the right or property is purportedly
assigned, allocated or transferred (or for whose benefit the right or property
is

 

-27-



--------------------------------------------------------------------------------

 

purportedly encumbered). These prohibitions apply to any creditor, spouse,
former spouse, heir, estate or Beneficiary of a Participant.

 

17.5 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
either as an Employee or a Director, or to interfere with the right of any
Employer to discipline or discharge the Participant at any time.

 

17.6 Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Administrator, Administrative Committee and Committee by
furnishing any and all information requested by the Administrator,
Administrative Committee and/or Committee and take such other actions as may be
requested in order to facilitate the administration of the Plan and the payments
of benefits hereunder, including but not limited to taking such physical
examinations as the Administrator, Administrative Committee and/or Committee may
deem necessary.

 

17.7 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

 

17.8 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

17.9 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of Texas
without regard to its conflicts of laws principles.

 

17.10  Notice. Any notice or filing required or permitted to be given to the
Administrator or Administrative Committee under this Plan shall be sufficient if
in writing and hand-delivered, or sent by registered or certified mail, to the
address below:

NCI Building Systems, Inc.

Attn: Administrator

c/o Vice President of Human Resources

10943 North Sam Houston Parkway West

Houston, Texas 77064

 

-28-



--------------------------------------------------------------------------------

NCI Building Systems, Inc.

Attn: Administrative Committee

10943 North Sam Houston Parkway West

Houston, Texas 77064

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

17.11  Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

 

17.12  Spouse’s Interest. The interest in the benefits hereunder of a spouse of
a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

 

17.13  Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

 

17.14  Incompetent. If the Administrator and/or the Administrative Committee
determines in its discretion that a benefit under this Plan is to be paid to a
minor, a person declared incompetent or to a person incapable of handling the
disposition of that person’s property, the Administrator and/or Administrative
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Administrator and/or Administrative Committee, as
applicable, may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Participant
and the Participant’s Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Plan for such payment amount.

 

17.15  Court Order. The Administrator and the Administrative Committee are
authorized to comply with any court order in any action in which the Plan or the
Administrator or the Administrative Committee has been named as a party,
including any action involving a determination of the rights or interests in a
Participant’s benefits under the Plan. Notwithstanding the foregoing, the
Administrator and the Administrative Committee shall interpret this provision in
a manner that is consistent with Code Section 409A and other applicable tax law.

 

17.16 

Distribution in the Event of Income Inclusion Under 409A. If any portion of a
Participant’s Account Balance under this Plan is required to be included in
income by the Participant prior to receipt due to a failure of this Plan to meet
the requirement of Code

 

-29-



--------------------------------------------------------------------------------

 

Section 409A and related Treasury guidance or Regulations, the Participant may
petition the Administrative Committee for a distribution of that portion of his
or her Account Balance that is required to be included in his or her income.
Upon the grant of such a petition, which grant shall not be unreasonably
withheld, the Participant’s Employer shall distribute to the Participant
immediately available funds in an amount equal to the portion of his or her
Account Balance required to be included in income as a result of the failure of
the Plan to meet the requirements of Code Section 409A and related Treasury
guidance or Regulations, which amount shall not exceed the Participant’s unpaid
vested Account Balance under the Plan. If the petition is granted, such
distribution shall be made within ninety (90) days of the date when the
Participant’s petition is granted. Such a distribution shall affect and reduce
the Participant’s benefits to be paid under this Plan.

 

17.17  Deduction Limitation on Benefit Payments. If an Employer reasonably
anticipates that the Employer’s deduction with respect to any distribution from
this Plan would be limited or eliminated by application of Code Section 162(m),
then to the extent deemed necessary by the Employer to ensure that the entire
amount of any distribution from this Plan is deductible, the Employer may delay
payment of any amount that would otherwise be distributed from this Plan. Any
amounts for which distribution is delayed pursuant to this Section shall
continue to be credited/debited with additional amounts in accordance with
Section 3.9 above. The delayed amounts (and any amounts credited thereon) shall
be distributed to the Participant (or his or her Beneficiary in the event of the
Participant’s death) at the earliest date the Employer reasonably anticipates
that the deduction of the payment of the amount will not be limited or
eliminated by application of Code Section 162(m).

 

17.18  Insurance. The Employers, on their own behalf or on behalf of the Trustee
of the Trust, if any, and, in their sole discretion, may apply for and procure
insurance on the life of the Participant, in such amounts and in such forms as
the Trust, if any, may choose. The Employers or the trustee of the Trust, if
any, as the case may be, shall be the sole owner and beneficiary of any such
insurance. The Participant shall have no interest whatsoever in any such policy
or policies, and at the request of the Employers shall submit to medical
examinations and supply such information and execute such documents as may be
required by the insurance company or companies to whom the Employers have
applied for insurance.

 

17.19  Limitation of Rights. Nothing in this Plan shall be construed to:

 

  (a) Give any Employee of an Employer any right to be designated a Participant
in the Plan other than in the sole discretion of the Committee;

 

  (b) Limit in any way the right of the Employer to terminate a Participant’s
employment at any time; or

 

  (c) Be evidence of any agreement or understanding, express or implied, that
the Company or any other Employer will employ a Participant in any particular
position or at any particular rate of remuneration.

 

-30-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has signed this Plan document as of
            , 2006.

 

NCI BUILDING SYSTEMS, INC. By:      Title:     

 

-31-



--------------------------------------------------------------------------------

APPENDIX A

LIMITED TRANSITION RELIEF MADE AVAILABLE IN ACCORDANCE WITH CODE SECTION 409A
AND RELATED TREASURY GUIDANCE AND REGULATIONS

Unless otherwise provided below, the capitalized terms below shall have the same
meaning as provided in the Plan.

 

  1. Opportunity to Make New Distribution Elections. Notwithstanding the
required deadline for the submission of an initial distribution election
described in the Plan, the Administrative Committee may, as permitted by Code
Section 409A and related Treasury guidance or Regulations, provide a limited
period in which existing Participants must make new elections regarding the
timing and/or form of payment of Plan benefits, by submitting an Election Form
on or before the deadline established by the Administrative Committee, which in
no event shall be later than December 31, 2007. Any change to the timing of form
of payment of a Participant’s benefit that is made in accordance with the
requirements established by the Administrative Committee pursuant to this
section, shall not be treated as a change in the form or timing of a
Participant’s benefit payment for purposes of Code Section 409A or the Plan.

The Administrator shall interpret all provisions relating to an election
submitted in accordance with this section in a manner that is consistent with
Code Section 409A and related Treasury guidance or Regulations.

 

-32-